United States Court of Appeals
                     For the First Circuit


No. 16-1463

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                  ROSA E. CASTRILLÓN-SÁNCHEZ,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                 Thompson, Kayatta, and Barron,
                         Circuit Judges.


     Jose R. Gaztambide-Aneses, on brief for appellant.
     James I. Pearce, Attorney, Appellate Section, Criminal
Division, U.S. Department of Justice, Leslie R. Caldwell,
Assistant Attorney General, Criminal Division, Sung-Hee Suh,
Deputy Assistant Attorney General, Criminal Division, Wifredo A.
Ferrer, United States Attorney, Southern District of Florida, H.
Ron Davidson, Assistant United States Attorney, Charles R.
Walsh, Trial Attorney, Criminal Division, and Luke Cass, Trial
Attorney, Criminal Division, on brief for appellee.


                         June 28, 2017
             BARRON,        Circuit       Judge.        Rosa    E.     Castrillón-Sánchez

("Castrillón") led a large-scale fraudulent financial scheme for

five years.       After the scheme came to an end, she pleaded guilty

to criminal charges, based on her conduct during the course of

the    scheme.         On   appeal,       she    contends      that    her    sentence     was

substantively unreasonable.                We affirm.

                                                I.

             In July 2010, a federal grand jury in the District of

Puerto Rico charged Castrillón and eight others with a variety

of criminal conduct.                The first count charged all defendants

with    conspiracy          to    commit       wire    fraud     and    bank      fraud,   in

violation    of    18       U.S.C.       § 1349.       Castrillón       and    various     co-

defendants were also charged with eleven counts of wire fraud,

in violation of 18 U.S.C. § 1343; fourteen counts of bank fraud,

in violation of 18 U.S.C. § 1344; and four counts of money

laundering,       in    violation         of    18    U.S.C.   §     1957(a).       Finally,

Castrillón       alone      was    charged      with    four     counts      of   aggravated

identity theft, in violation of 18 U.S.C. § 1028A.

             The charges pertained to a fraudulent scheme that ran

from April 2005 to March 2010.                    During that time, Castrillón and

her co-defendants falsely and fraudulently induced over ninety

people to provide Castrillón with funds totaling more than five

million    dollars.              Those    funds      allegedly       came    from   victims'

savings and brokerage accounts, loans provided by their family


                                               - 2 -
and   friends,   and     unsecured     personal         loans   made     by   financial

institutions.

             According    to    the        pre-sentence     investigation        report

(PSR) prepared by the probation office prior to sentencing, the

fraud    operated   as     follows.           Castrillón        would    befriend      an

individual    and   confide         that    she    was    the     beneficiary     of    a

Certificate of Deposit or trust for a large amount of money that

was either pledged as collateral or frozen at a local bank.

Castrillón would tell the targeted individual that she needed

money to enable her to obtain the funds that she was due as the

beneficiary of the Certificate of Deposit or trust, and that she

would pay the targeted individual back once she obtained her

funds.     Castrillón would often induce her victims to take out

bank loans and provide her with the proceeds of those loans.

Sometimes, Castrillón also prepared fraudulent documents for the

targeted     individuals       to     submit       to    banks,     so    that    those

individuals could obtain loans and then give the resulting funds

to    Castrillón.       Castrillón         also    used    targeted      individuals'

personal information to obtain loans or cash advances in their

names and without their knowledge.                 And, to help perpetuate the

fraud,     Castrillón      prevented         targets      from      contacting         law

enforcement by giving them lulling payments or by threatening

them with violence, criminal liability, or the loss of their

money.   Overall, the fraud continued for five years.


                                           - 3 -
               The grand jury indicted Castrillón in July 2010, and

she was arrested the next day.                       In December 2013, Castrillón

pleaded guilty, pursuant to a plea agreement, to two of the

indictment's         counts:     one   count     of       conspiracy     to    commit       wire

fraud and bank fraud, in violation of 18 U.S.C. § 1349, and one

count of aggravated identity theft, in violation of 18 U.S.C. §

1028A.         The    District     Court      dismissed          the    remaining      counts

against Castrillón on the government's motion.

               The      plea          agreement           set       forth        sentencing

recommendations         based     on    calculations         made      under    the    United

States Sentencing Guidelines.1                  With respect to the conspiracy

count, the plea agreement calculated Castrillón's base offense

level as seven, U.S.S.G. § 2B1.1(a)(1), and then applied an

eighteen-level enhancement based on the amount of money lost,

id. at § 2B1.1(b)(1)(J); a four-level enhancement based on the

number of victims who suffered substantial financial hardship,

id.   at   §    2B1.1(b)(2)(B);          a    four-level         enhancement      based       on

Castrillón's         role   as    a     leader       of    the    conspiracy,         id.    at

§ 3B1.1(a);      and    a   two-level         reduction         based    on    Castrillón's

acceptance of responsibility for her actions, id. at § 3E1.1(a).

The plea agreement thus determined Castrillón's total offense


      1 All citations to provisions of the United States
Sentencing Guidelines are to the versions of those provisions in
effect at the time of Castrillón's plea agreement and
sentencing, respectively.


                                             - 4 -
level to be 31.         The plea agreement did not stipulate a criminal

history category for Castrillón.                   But, the plea agreement did

note that, assuming a criminal history category of I (the lowest

level), a total offense level of 31 corresponds to a guidelines

sentencing range of 108-135 months' imprisonment.                       U.S.S.G. Ch.

5, Pt. A (Sentencing Table).

             For    the    aggravated      identity        theft    count,   the        plea

agreement relied on a sentence prescribed by statute.                         Congress

has     mandated    a      sentence   of      24     months'       imprisonment          for

aggravated     identity      theft,     18    U.S.C.        § 1028A(a)(1),        to    run

consecutively       with    any    other      term    of     imprisonment,        id.    at

§ 1028A(b).         The     plea   agreement         thus    recommended      a        total

sentence of 132 months' imprisonment: 108 months for conspiracy

to commit wire fraud and bank fraud -- the low end of the

guidelines range -- and 24 months for aggravated identity theft.

             At sentencing, the District Court considered the PSR,

which     recounted       Castrillón's        conduct       in     detail    and        made

recommendations concerning Castrillón's sentence.                       With respect

to the conspiracy count, the PSR's calculation of the total

offense level was identical to the plea agreement's calculation,

except in one respect: the PSR found applicable a two-level

enhancement based on the vulnerability of Castrillón's victims,

many    of   whom   were    elderly     and    unsophisticated.             U.S.S.G.       §

3A1.1(b)(1).        As a result, the PSR calculated a total offense


                                        - 5 -
level of 33, rather than the plea agreement's total offense

level of 31.       The PSR also determined that Castrillón's criminal

history category was II.        Based on these determinations, the PSR

calculated    a    guidelines   sentencing     range    of    151-188   months'

imprisonment.       U.S.S.G. Ch. 5, Pt. A (Sentencing Table).               With

respect to the aggravated identity theft count, the PSR, like

the plea agreement, noted the mandatory 24 months' imprisonment

required by 18 U.S.C. § 1028A(a)(1).

             The    District    Court   also    considered       Castrillón's

sentencing     memorandum,      which   contended      that    the   two-level

enhancement for vulnerable victims added by the PSR wrongfully

"double counts" the enhancements already agreed upon in the plea

agreement.     Castrillón also contended that her criminal activity

was attributable to her gambling addition, that she had begun

the    process     of   rehabilitation,      that      the    probability     of

recidivism was low, and that in several past fraud cases the

various enhancements applicable to her were not applied and the

resulting sentences were considerably lower.

             At sentencing, Castrillón's attorney told the District

Court that Castrillón did not dispute the facts set forth in the

PSR.    Castrillón's attorney also stated that Castrillón had no

objections beyond those set forth in her sentencing memorandum.

             In sentencing Castrillón for the conspiracy count, the

District Court followed the PSR in finding Castrillón's total


                                    - 6 -
offense level to be 33.            However, the District Court determined

Castrillón's criminal history category to be I rather than II.

The District Court thus concluded that the guidelines sentencing

range   for    Castrillón        for   the   conspiracy        count     was    135-168

months' imprisonment.           U.S.S.G. Ch. 5, Pt. A (Sentencing Table).

              The    District    Court    stated     that   it    found        that    the

guidelines calculations "satisfactorily reflect the components

of the offense" and that it "ha[d] considered all factors" in 18

U.S.C. § 3553(a).           The District Court further noted "the grave

nature of the offense of conviction, the number of defendant's

victims and their deep suffering, [Castrillón's] leadership role

in the conspiracy, [and] the duration of the scheme and the

amount of the victims' losses."

              For    these    reasons,       the    District      Court        sentenced

Castrillón      to    135    months'     imprisonment       for    the    conspiracy

count -- a sentence that is at the low end of the guidelines

range that the District Court found applicable.

              The    District    Court    also     sentenced     Castrillón       to   24

months' imprisonment for the aggravated identity theft count, as

required by law.            The District Court sentenced Castrillón to

serve   these        terms      consecutively,       for    a     total        term    of

imprisonment of 159 months.




                                         - 7 -
                                           II.

               Castrillón      filed     this    timely        appeal    in        which   she

challenges only the substantive reasonableness of her sentence,

as she disclaims any grounds for claiming procedural error.                                The

government argues that Castrillón waived the right to appeal.

But, even if we look past the asserted waiver and assume that

Castrillón      is    permitted    to    bring     this    appeal,          her    challenge

fails.

               For     a     preserved     challenge           to     the      substantive

reasonableness of a sentence, "we proceed under the abuse of

discretion         rubric,     taking    account    of     the      totality         of    the

circumstances."            United States v. Ruiz-Huertas, 792 F.3d 223,

226 (1st Cir. 2015).              Where, as here, a defendant does not

preserve an objection to the substantive reasonableness of their

sentence,      "[t]he      applicable     standard        of    review        is    somewhat

blurred" as to whether the ordinary abuse of discretion standard

or   the      plain    error    standard    applies.            Id.     at     228.        But

Castrillón's challenge fails even under the abuse of discretion

standard.

               "A sentence is substantively reasonable so long as it

rests    on    a     'plausible    sentencing      rationale'           and    embodies      a

'defensible result.'"             Id. at 228 (quoting United States v.

Martin, 520 F.3d 87, 96 (1st Cir. 2008)).                           "[T]here is not a

single reasonable sentence but, rather, a range of reasonable


                                          - 8 -
sentences," and, "[c]onsequently, reversal will result if -- and

only if -- the sentencing court's ultimate determination falls

outside the expansive boundaries of that universe."                    Martin, 520
F.3d at 92.

                  In this case, the District Court explained that the

sentence was based on the gravity of the offense, given the

duration of the fraud, the losses suffered, and the nature of

the victims.           Moreover, the sentence fell within the range of

imprisonment set forth in the guidelines.                And, "a defendant who

attempts to brand a within-the-range sentence as unreasonable

must carry a heavy burden."                 United States v. Pelletier, 469
F.3d 194, 204 (1st Cir. 2006); see also United States v. Vega-

Salgado, 769 F.3d 100, 105 (1st Cir. 2014); United States v.

King, 741 F.3d 305, 310 (1st Cir. 2014).

                  Castrillón   fails   to   carry   that   burden,      especially

given       the    contemptible   nature     of   the   conduct   in    which   she

engaged.           Castrillón does identify various mitigating factors

that she contends reveal that the District Court abused its

discretion by not imposing a lighter sentence.2                   But, the fact

that "the sentencing court chose not to attach to certain of the

        2
        In particular, Castrillón identifies the following
mitigating facts: the many negative effects of her compulsive
gambling disorder, including the disorder's role as a cause of
her criminal activity; the pain caused by her separation from
her family, especially her son; her efforts at rehabilitation;
her low chance of recidivism; her remorse; and disparities
between her sentence and those in other cases.


                                        - 9 -
mitigating factors the significance that the appellant thinks

they deserved does not make the sentence unreasonable."    United

States v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011); see also

United States v. Colón-Rodríguez, 696 F.3d 102, 108 (1st Cir.

2012) (same).   To the contrary, we have upheld sentences as

substantively reasonable where -- as here -- "the district court

sufficiently weighed the history and characteristics of both the

offense and the offender" and sentenced "within the universe of

acceptable outcomes."   United States v. Anonymous Defendant, 629
F.3d 68, 78 (1st Cir. 2010).     And, from all that the record

reveals, that is what the District Court did here.

                               III.

          For these reasons, appellant's sentence is affirmed.




                              - 10 -